OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, plaintiff’s cross motion to restore the action to the calendar denied and defendant’s motion to dismiss the action as abandoned dismissed as unnecessary. The certified question should be answered in the negative.
Under the circumstances, plaintiffs conclusory and unsubstantiated claim of law office failure does not constitute a reasonable excuse for the 20-month delay in pursuing the action. Further, plaintiffs inactivity between the time the action was marked off the calendar and defendant’s motion to dismiss fails *764to rebut the presumption of abandonment that arose pursuant to CPLR 3404.
Chief Judge Kaye and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur in memorandum.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, etc.